t c memo united_states tax_court fpl group inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date robert t carney and paul s manning for petitioner james f kearney and benjamin a deluna for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion in limine to preclude the introduction of the expert witness report of michael m wilson on the ground that the report does not satisfy rule of the federal rules of evidence - - or rule f rule f generally requires a party who intends to call an expert witness to cause the expert witness to prepare a report in advance of trial stating the witness’s opinion and the facts upon which the witness relies if the expert is allowed to testify the report may be received into evidence as the witness’s direct testimony respondent bases his motion in part on the contention that the report invades the province of this court by expressing a legal conclusion one of the issues in this case is whether petitioner is entitled to investment tax_credits for the taxable years and under transition_rules contained in sections and of the tax_reform_act_of_1986 publaw_99_154 100_stat_2143 a relevant inquiry is whether there was a binding written supply or service_contract as of a specific date in addition to other disputes as to the applicability of the transition_rules the parties disagree as to whether petitioner’s tariff constituted a binding written supply or service_contract as of the specified date ‘al11 rule references are to the tax_court rules_of_practice and procedure petitioner’s tariff is a publicly available document prepared by petitioner and approved by the florida public service commission which contains all the currently effective rules regulations rate schedules standard forms contracts and other materials constituting the terms and conditions of petitioner’s provision of electric services to its customers in support of its argument that it is entitled to investment tax_credits under the transition_rules petitioner has submitted the report of mr wilson mr wilson is an attorney who is currently employed by petitioner as vice president government affairs before beginning employment with petitioner in mr wilson served as a member of the florida public service commission the commission the commission has jurisdiction to regulate and supervise public_utility rates and services in his report mr wilson considers whether petitioner’s tariff constituted a valid contract between petitioner and its customers mr wilson opines that the applicable provisions of petitioner’s tariff are the written contract for the provision of electric service between petitioner and its customers and asserts that this opinion is shared by those in the utility industry who regularly participate in the development of tariffs rule of the federal rules of evidence which governs the admissibility of expert testimony provides if scientific technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue a witness qualified as an expert by knowledge skill experience training or education may testify thereto in the form of an opinion or otherwise thus expert testimony is admissible under rule of the federal rules of evidence where it assists the court to understand the evidence or to determine a fact in issue sunoco - - inc subs v commissioner t c __ __ slip op pincite testimony that expresses a legal conclusion and does not assist the court is not admissible 109_tc_133 affd 165_f3d_822 11th cir hosp corp of am v commissioner 109_tc_21 92_tc_101 additionally an expert who is merely an advocate of a party’s position does not assist the court to understand the issue sunoco inc subs v commissioner supra at __ slip op pincite 105_tc_16 affd 98_f3d_194 5th cir laureys v commissioner supra pincite after reviewing mr wilson’s report we find that the report states legal conclusions and that these legal conclusions do not assist the court in understanding the evidence or determining a fact in issue this court is capable of determining whether the tariff constitutes a written supply or service_contract based on the relevant statutes case law and facts and mr wilson’s opinion in this regard would be of no assistance such matters are more appropriately argued on brief accordingly we shall grant respondent’s motion in limine as it relates to the expert report of mr wilson an appropriate order will be issued granting respondent’s motion in limine
